Exhibit 10.8

2006 Stock Plan
for Non-Employee Directors
of Honeywell International Inc.

RESTRICTED STOCK AGREEMENT

          RESTRICTED STOCK AGREEMENT made in Morris Township, New Jersey, as of
the [DAY] day of [MONTH, YEAR] (the “Date of Grant”), between Honeywell
International Inc. (the “Company”) and [DIRECTOR NAME] (the “Director”).

 

 

1.

Grant of Award. The Company has granted you [NUMBER] Shares of Restricted Stock,
subject to the provisions of this Agreement. A stock certificate representing
[NUMBER] Shares will be registered in your name but will be held in custody by
the Company for your account, subject to the restrictions described in this
Agreement until they become payable or are forfeited or cancelled.

 

 

 

You will have all rights and privileges of a shareowner with respect to the
Shares granted to you under this Agreement, including but not limited to, the
right to receive dividends declared and paid by the Company and the right to
vote the Shares, subject to the following restrictions: (i) you will not be
entitled to delivery of the certificate until the expiration of the Restricted
Period; (ii) subject to Section 9 of this Agreement, none of the Shares may be
sold, transferred, assigned, pledged or otherwise encumbered or disposed of
during the Restricted Period; and (iii) subject to Sections 3, 4 and 5 of this
Agreement, all of the Shares will be forfeited and all of your rights to such
Shares will terminate without further obligation on the part of the Company
unless you remain a non-employee director of the Company for the entire
Restricted Period.

 

 

2.

Payment Amount. Each Share of Restricted Stock represents one (1) Share of
Common Stock.

 

 

3.

Restricted Period and Lapse of Restrictions. Except in the event of your death,
Disability, or a Change in Control, the restrictions on the Shares of Restricted
Stock will lapse upon the last to occur of the following: (a) the expiration of
the six-month period immediately following the Date of Grant; (b) your 65th
birthday; or (c) the date on which your service as a director of the Company
terminates with the consent of a majority of the members of the Board of
Directors other than yourself.

 

 

 

If you remain a non-employee director of the Company for the entire Restricted
Period, the restrictions on the Restricted Stock will lapse at the end of the
Restricted Period with respect to one-fifth of the Restricted Shares for each
full year of service completed as a non-employee director of the Company. You
will forfeit any Shares of Restricted Stock with respect to which the
restrictions do not lapse at the end of the Restricted Period.

 

 

4.

Death or Disability. If you cease to be a non-employee director of the Company
before the end of the Restricted Period by reason of your death or Disability,
the restrictions on the Restricted Stock granted to you under this Agreement
will immediately lapse as of the date of death or Disability, regardless of your
years of service at that time.


--------------------------------------------------------------------------------



 

 

5.

Change in Control. In the event of a Change in Control, the restrictions on the
Restricted Stock granted to you under this Agreement will immediately lapse as
of the date the Change in Control occurs, regardless of your years of service at
that time.

 

 

6.

Termination of Directorship. If the restrictions on the Restricted Stock have
not lapsed as of the termination of your directorship with the Company, other
than by reason of your death, Disability, or a Change in Control, such
Restricted Stock will immediately be forfeited, and your rights with respect to
the Shares underlying the Restricted Stock will end.

 

 

7.

Delivery of Shares. Following the lapse of the restrictions on the Restricted
Stock, as provided in Sections 3, 4 and 5 of this Agreement, a stock certificate
for the number of Shares of Restricted Stock with respect to which the
restrictions have lapsed will be delivered, free of all such restrictions, to
you or to your beneficiary or estate, as the case may be. The Company will not
be required to deliver any fractional Share but will pay, in lieu thereof, the
fair market value (measured as of the date the restrictions lapse) of such
fractional Share to you or to your beneficiary or estate, as the case may be.

 

 

8.

Withholdings. The Company will have the right, prior to any issuance or delivery
of Shares on Restricted Stock, to withhold or require from you the amount
necessary to satisfy applicable tax requirements, as determined by the
Committee.

 

 

9.

Transfer of Award. You may not transfer the Restricted Stock or any interest in
the Restricted Stock except by will or the laws of descent and distributionor
except as permitted by the Committee and as specified in the Plan. Any other
attempt to dispose of your interest in the Restricted Stock will be null and
void.

 

 

10.

Restrictions on Payment of Shares. Payment of Shares for your Restricted Stock
is subject to the conditions that, to the extent required at the time of
exercise, (a) the Shares underlying the Restricted Stock will be duly listed,
upon official notice of redemption, upon the NYSE, and (b) a Registration
Statement under the Securities Act of 1933 with respect to the Shares will be
effective. The Company will not be required to deliver any Common Stock until
all applicable federal and state laws and regulations have been complied with
and all legal matters in connection with the issuance and delivery of the Shares
have been approved by counsel for the Company.

 

 

11.

Adjustments. In the event of any stock split, reverse stock split, dividend or
other distribution (whether in the form of cash, Shares, other securities or
other property), extraordinary cash dividend, recapitalization, merger,
consolidation, split-up, spin-off, reorganization, combination, repurchase or
exchange of Shares or other securities, the issuance of warrants or other rights
to purchase Shares or other securities, or other similar corporate transaction
or event, the Committee may, in its sole discretion, adjust the number and kind
of Shares covered by the Restricted Stock and other relevant provisions to the
extent necessary to prevent dilution or enlargement of the benefits or potential
benefits intended to be provided by the Restricted Stock. Any such
determinations and adjustments made by the Committee will be binding on all
persons.

 

 

12.

Disposition of Securities. By accepting the Award, you acknowledge that you have
read and understand the Company’s policy, and are aware of and understand your
obligations under applicable securities laws in respect of trading in the
Company’s securities. You agree not to sell Shares at any time when you possess
material nonpublic information with respect to the Company


--------------------------------------------------------------------------------



 

 

 

or when doing so would otherwise result in a violation of securities law. The
Company will have the right to recover, or receive reimbursement for, any
compensation or profit you realize on the disposition of Shares underlying the
Restricted Stock to the extent that the Company has a right of recovery or
reimbursement under applicable securities laws.

 

 

13.

Plan Terms Govern. The lapse of restrictions and delivery of Shares related to
Restricted Stock, the disposition of any Shares underlying the Restricted Stock,
and the treatment of gain on the disposition of these Shares are subject to the
provisions of the Plan and any rules that the Board of Directors and the
Committee may prescribe. The Plan document, as may be amended from time to time,
is incorporated into this Agreement. Capitalized terms used in this Agreement
have the meaning set forth in the Plan, unless otherwise stated in this
Agreement. In the event of any conflict between the terms of the Plan and the
terms of this Agreement, the Plan will control. By accepting the Award, you
acknowledge receipt of the Plan and the prospectus, as in effect on the date of
this Agreement.

 

 

14.

Acceptance of Award. By accepting the Award, you agree to be bound by the terms
and conditions of this Agreement and acknowledge that the Award is granted at
the sole discretion of the Company and is not considered part of any contract of
employment with the Company or of your normal or expected compensation or
benefits package for purposes of any benefit plan of the Company (except as
otherwise expressly provided in a written agreement you have entered into with
the Company).

 

 

15.

Limitations. Nothing in this Agreement or the Plan gives you any right to
continue as a member of the Board of Directors of the Company or will prejudice
the rights of the Board of Directors or shareowners of the Company with respect
to your nomination and election. Payment of the Shares underlying your
Restricted Stock is not secured by a trust, insurance contract or other funding
medium, and you do not have any interest in any fund or specific asset of the
Company by reason of this Award or the account established on your behalf.

 

 

16.

Incorporation of Other Agreements. This Agreement and the Plan constitute the
entire understanding between you and the Company regarding the Restricted Stock.
This Agreement supersedes any prior agreements, commitments or negotiations
concerning the Restricted Stock.

 

 

17.

Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of the other provisions
of the Agreement, which will remain in full force and effect. Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.

 

 

18.

Choice of Law. You and the Company agree that the validity, performance,
interpretation and other incidents of this Agreement shall be governed by the
internal substantive law of the State of Delaware, to the extent not superseded
by applicable Federal law.

 

 

19.

Agreement Changes.The Company reserves the right to change the terms of this
Agreement and the Plan without your consent to the extent necessary or desirable
to comply with the requirements of Code section 409A, the Treasury regulations
and other guidance thereunder.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
the facsimile signature of its Chairman of the Board and Chief Executive Officer
as of the day and year first above written. By consenting to this Agreement, you
agree to the following: (i) you have carefully read, fully understand and agree
to all of the terms and conditions described in this Agreement and the Plan; and
(ii) you understand and agree that this Agreement and the Plan constitute the
entire understanding between you and the Company regarding the Award, and that
any prior agreements, commitments or negotiations concerning the Restricted
Stock are replaced and superseded. You will be deemed to consent to the
application of the terms and conditions set forth in this Agreement and the Plan
unless you contact Honeywell International Inc., Executive Compensation/AB-1D,
101 Columbia Road, Morristown, NJ 07962 in writing within thirty (30) days of
the date of this Agreement.

 

 

 

 

Honeywell International Inc.

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

 

I Accept

 

 

 

--------------------------------------------------------------------------------

 

 

 

Signature

Date


--------------------------------------------------------------------------------